IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39692

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 696
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 31, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JERRY LEWIS WILLIAMS, JR.,                       )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John P. Luster, District Judge.

       Judgment of conviction and concurrent sentences of a unified term of seven years,
       with three years determinate, for grand theft by unauthorized control and a unified
       term of four years, with one year determinate, for forgery, affirmed; order
       denying Idaho Criminal Rule 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Jerry Lewis Williams, Jr. pled guilty to grand theft by unauthorized control, Idaho Code
§§ 18-2403(3), 18-2407(1)(b), and forgery, Idaho Code § 18-3601. The district court sentenced
Williams to concurrent sentences of a unified term of seven years, with three years determinate,
for the grand theft and a unified term of four years, with one year determinate, for the forgery.
Williams filed an Idaho Criminal Rule 35 motion, which the district court denied. Williams
appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.

                                                1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Williams’ Rule 35 motion. A
motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at
871-73. Upon review of the record, we conclude no abuse of discretion has been shown.
        Therefore, Williams’ judgment of conviction and sentences, and the district court’s order
denying Williams’ Rule 35 motion, are affirmed.




                                                     2